DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022  has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 was filed after the mailing date of the Notice of Allowance on 12/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the term “routing the periodic high frequency power signal to a phase control circuit for synchronizing the two signals” (see paragraphs [0043], [0050]) is an exact term to describe the step of routing the periodic high frequency power signal to a phase control circuit.  Since, one of ordinary skill in the art would infer that .
Claim Objections
Claim16 is objected to because of the following informalities:  at the end of the last line, “,” should be changed to --.-- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 8-10, 14-16, 18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “periodic high frequency power signal” (emphasis added) in the base claim 8 is a relative term which renders the claim indefinite. The term “periodic high frequency power signal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "periodic high frequency power" is indefinite for the same reason "relatively shallow" was held to be indefinite by the Board of Appeals, i.e., it is not clear what applicant intends to cover by the term periodic high frequency power" when referring to a signal.  See Ex parte Oetiker , 23 USPQ2d 641 (Bd. Pat. App & Inter. 1992). MPEP § 2173.05(b).  Claims 3, 4, 10 and 21 are rejected due to their dependencies on the base claim 1.
Claims 8, 9, 14-16, 18, 22 and 23 are similarly rejected because of the term ““periodic high frequency power signal”.  Note the above rejection with regard to Claims 1, 3, 4, 10 and 21.
Claims 16, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the steps of filtering and converting the phase difference 11 (in instant Fig. 1b of the present invention) into a digital control signal 13.  For example, as described in the specification (see paragraphs [0064] – [0077] and in conjunction with Fig. 1b), a loop filter 110 filters the phase difference 11, an analog-to-digital converter 120 converts the output signal 12 from the loop filter 110 into the digital control signal 13, which is provided to the activation circuit 145.  Those steps are the necessary sequence of steps that produce the intended function/result such as “A method for synchronizing a periodic high frequency power signal (18) and an external reference signal (10)” (emphasis added), as recited in Claim 16.  As those of ordinary skill in the art would have understood that in order for synchronizing a periodic high frequency power signal 18 and an external reference signal 10, the steps of filtering and converting the phase difference 11 are required because a value of the digital control signal 13 must be in relation to the phase difference 11.  However, there is no relation between the digital control signal 13 and the phase difference in the claimed method of Claim 16, so that the method would not provide the synchronization between the periodic high frequency power signal 18 and the external reference signal 10.  Furthermore, the step of “routing the periodic high frequency power signal (18) to a phase control circuit (100, 200) for synchronizing the two signals (10, 18)” (emphasis added) is misdescriptive.  Since, one of ordinary skill in the art would infer that a function of the phase control circuit is to determine the phase difference of the periodic high frequency 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 14-16, 18, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aweya et al. (US 7,643,595; hereinafter referred to as Aweya).
With regard to Claim 8, Aweya discloses in Figs. 4 and 10-23 a device for synchronizing a periodic high frequency power signal (44) and an external reference signal (24), comprising a phase control circuit (42), a digital oscillator circuit (54/100), which is connected to the phase control circuit, and wherein the digital oscillator circuit comprises means for generating the periodic high frequency power signal (44) dependent on a control signal (46) from the phase control circuit, wherein the phase control circuit is configured to determine a phase difference of the periodic high frequency power signal 
With regard to Claim 9, the recitation such as “wherein the digital oscillator circuit (130, 230) and the digital-to-analog converter (160, 260) are located on a dedicated chip or are separated.” is also met by the reference Aweya (See column 29, lines 42-61).
With regard to Claim 14, Aweya discloses in Figs. 4 and 10-23 a device for synchronizing a periodic high frequency power signal (44) and an external reference signal (24), comprising a phase control circuit (42), a digital oscillator circuit (54/100), which is connected to the phase control circuit, and wherein the digital oscillator circuit comprises means for generating the periodic high frequency power signal (44) dependent on a control signal (46) from the phase control circuit, wherein the phase control circuit is configured to determine a phase difference of the periodic high frequency power signal (44) and the external reference signal (24).  Furthermore, the recitation “wherein the generated high frequency power signal (18) has a frequency equal or smaller than 100 MHz” (emphasis added) is an intended use of the circuit and that does not carry patentable weight.  Note that where the only difference between a device of Aweya and a claimed device is frequency range matter (i.e. intended use), which is not functionally related to the device.  Since the claimed structure is met by the prior art, the intended use of the circuit is likewise met.  Recall that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987.)
With regard to Claim 22, the recitation such as “wherein the generated high frequency power signal (18) has a frequency between 400 KHz and 100 MHz” is also met by the reference Aweya.  The recitation “wherein the generated high frequency power signal (18) has a frequency between 400 KHz and 100 MHz” (emphasis added) is an intended use of the circuit and that does not carry patentable weight.  Note that where the only difference between a device of Aweya and a claimed device is frequency range matter (i.e. intended use), which is not functionally related to the device.  Since the claimed structure is met by the prior art, the intended use of the circuit is likewise met.  Recall that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987.)
With regard to Claim 15, Aweya discloses in Figs. 4 and 10-23 a device for synchronizing a periodic high frequency power signal (44) and an external reference signal (24), comprising a phase control circuit (42), a digital oscillator circuit (54,100), which is connected to the phase control circuit, and wherein the digital oscillator circuit comprises means for generating the periodic high frequency power signal dependent on a control signal (46) from the phase control circuit, wherein the phase control circuit is configured to determine a phase difference of the periodic high frequency power signal and the external reference signal, and wherein the periodic high power frequency signal is a sinusoidal signal (as shown in Fig. 20).
Allowable Subject Matter
Claims 1, 3, 4, 10 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 16, 2022